Nichols, Justice.
This appeal arises from litigation seeking to compel, by writ of mandamus, the building inspector of the *149City of Atlanta to require the removal of certain temporary structures allegedly located in the City of Atlanta in violation of described ordinances. The mandamus absolute was denied and a motion for new trial filed by the plaintiff. Upon the hearing of such motion a response was filed by one of the defendants in which it was shown that the building sought to be removed had already been removed and that the case was moot. No contest or denial of such showing was made and the trial court rendered the following judgment on such motion: "It appearing to the court that the controverted mobile units in the above-captioned matter have been removed, and the plaintiff’s motion for a new trial is moot, said motion is hereby overruled and denied. And it is so ordered, this 11th day of August, 1970.” Held:
Argued December 16, 1970
Decided January 7, 1971.
Paul C. Myers, for appellant.
Ralph H. Witt, Henry L. Bowden, Smith, Kilpatrick, Cody, Rogers & McClatchey, R. Lawrence Ashe, Jr., George B. Haley, Jr., for appellees.
The issue raised by the plaintiff having become moot any alleged error relied upon to support the reversal of the original judgment of the trial court of necessity became harmless error. Ga. L. 1966, pp. 609, 664 (Code Ann. § 81A-161); Williams v. Shaffer, 222 Ga. 334 (149 SE2d 668), and citations. The judgment of the trial court finding the case to be moot and denying the motion for new trial must be affirmed.

Judgment affirmed.


All the Justices concur.